Title: Enclosure: Proposed Agreement between Thomas Jefferson and Eli Alexander, [ca. 20 February 1810]
From: Jefferson, Thomas
To: Alexander, Eli


            
               
                      
                        ca. 20 Feb. 1810 
            
            
		    Articles of compromise and agreement between Thomas Jefferson of the one part & Eli Alexander on the other, in addition to the original articles of agreement whereby the said Thomas Je leased to the said Eli his farm on the tract of land called Shadwell, and a certain portion of his tract called Lego.
            It is agreed that the road crossing the Shadwell branch near it’s mouth passing thence along the foot of the hill & winding with a valley around two thickets to it’s entrance into the pines on the top of the hill, and thence along the
			 edge of the pines or woods as they extend Eastwardly to the public road shall be the future Western boundary of his claim on the tract of Lego South of the public road, which lands between that boundary & Shadwell he is to cultivate according to the rotation established in their original articles, taking into view the past as well as future, and to surrender up at the close of the ensuing year
			 1811.
              
		  that the sd Eli shall occupy the grounds he has belted West of the sd boundary until he shall have reaped & removed the wheat now growing thereon, allowingafter harvest for such removal.
              that he shall be permitted to cultivate the lands he has belted West of the said wheat grounds, & in which there are now tobacco stalks, in tobacco this present year, removing the said tobacco in convenient time after it shall be cut.
            that the rents due for the lands on Lego which have been or shall be cultivated by the said Eli shall be settled according to their said original articles.
            It is also understood that the sd Eli is to pay rent for those portions of the Shadwell tract which he has cultivated, not being within the lines of the eight fields leased to him: and that if the said 8. fields do not contain 320. acres within their lines, a deduction of one dollar a year per acre deficient is to be made from the rent paiable hereafter, & a proportionable reimbursement of what has been paid heretofore.
          